Citation Nr: 0908330	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-31 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to an increased evaluation for service-
connected residuals of left wrist, scaphoid bone fracture, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

According to information confirmed by ARPERCEN with regard to 
a VA Form 70-3101, dated in April 1989, the Veteran had 
active U.S. Army service from September 1975 to June 1981, 
and from November 1982 to January 29, 1986, from which he was 
honorably discharged; and from January 30, 1986 to March 
1989, from which he was discharged Under Honorable 
Conditions.  He also had other service in the Army Reserves.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran provided testimony before the undersigned 
Veterans Law Judge at the VARO on Travel Board in December 
2008; a transcript is of record.  Tr.

The issues ## 1, 2 and 3 are addressed in the REMAND portion 
of the decision below and are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's residuals of left wrist fracture are well 
healed with internal pin fixation, with some limitation of 
motion (to 60 degrees of dorsiflexion and 50 degrees of 
palmar flexion) which increases modestly before repetitive 
motions but not after, and which never nearly approximates 
ankylosis; his pain increases with cold weather but there is 
no significant demonstrable loss of grip or strength on 
examination.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for a left wrist disability, status post scaphoid 
fracture, have not been met at any time during the period 
contemplated by the appeal.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 
5214, 5215 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial. VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The Veteran received timely notice in January 2004 which 
informed him of all pertinent requirements for supporting his 
increased rating claim. The Board finds that the content of 
letters and other communications, such as the notice letter 
in August 2008, complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Dingess v. Nicholson, 19 Vet. App. 473, 490-491 
(2006).  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence, after which 
additional data was obtained and entered into the record.  
The purpose behind the notice requirement has been satisfied, 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has also testified under oath in the case at 
which time the criteria for evidence was again discussed. 

The Board is mindful of the new guidelines which have 
recently been issued by the Court with regard to increased 
rating cases and mandatory notice, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In this regard, the 
notifications to the Veteran were entirely adequate to inform 
him, or any reasonable person for that matter, of what was 
required, and that he needed to provide evidence with regard 
to how his disabilities affect him in everyday, daily life; 
his responses confirm that he understood those ramifications 
and mandates. In fact, a special Vazquez-Flores cure letter 
was sent to the Veteran in May 2008.  There is no prejudicial 
error either alleged or shown.  

In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claim as to issue 
#4 has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of the current 
appeal.  He was provided several VA examinations. Neither the 
Veteran nor his representative has suggested in any way that 
there is any prejudice due to a lack of proper VA notice or 
assistance.

Development has taken place in this case, and in the 
aggregate, the Veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled.

In addition, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
increased compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Veteran was sent that information as required.  Regardless of 
any defective timing in the issuance of this notice, there is 
no prejudice since the claim must be denied.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development as to the issue #4.  That action 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran. The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Criteria, Factual Background and Analysis

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1.

In general, a disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40.  And when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

In evaluating upper extremity disability, it is often 
necessary to distinguish the predominant or major upper 
extremity from the minor upper extremity, as such distinction 
may affect the criteria for a particular level of impairment.  
38 C.F.R. § 4.69.  The left wrist is the Veteran's non-
dominant extremity in this case.

Under Diagnostic Code 5215, limitation of motion of the 
wrist, a 10 percent rating, the maximum rating, is warranted 
when there is limitation of motion of the wrist with 
dorsiflexion less than 15 degrees or with palmar flexion 
limited in line with the forearm.  38 U.S.C.A. § 4.71a, 
Diagnostic Code 5215.

The normal range of wrist motion is 70 degrees' dorsiflexion; 
80 degrees' palmar flexion; 45 degrees' ulnar deviation; and 
20 degrees' radial deviation. 38 C.F.R. 
§ 4.71, Plate I.

Under Diagnostic Code 5214, ankylosis of the wrist, a 30 
percent disability evaluation is warranted when there is 
favorable ankylosis in 20 to 30 degrees dorsiflexion in the 
major wrist.  A 40 percent disability evaluation is 
contemplated for ankylosis of the major wrist in any other 
position, except favorable.  A 50 percent rating is assigned 
for ankylosis of the major wrist when ankylosis is 
unfavorable, in any degree of palmar flexion, or with ulnar 
or radial deviation.  38 U.S.C.A. § 4.71a, Diagnostic Code 
5214.  Ankylosis is "immobility and consolidation of a joint 
due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  

During VA examination dated in January 2004, it was noted 
that the Veteran was right-handed.  A past history of a left 
scaphoid fracture in service was noted.  Surgery was 
accomplished for nonunion, and a Herbert bone screw and bone 
graft was placed across the scaphoid, for which a 
satisfactory healing ensued.  Since that time, the Veteran 
reported some loss of range of motion of the non-dominant 
left wrist as well as some pain and weakness.  The Veteran 
reported that the wrist pain was usually associated with cold 
weather, but with most days, there was no pain.  He also 
reported some weakness and difficulty with activities such as 
opening jars.  He was currently employed as a telemarketer.   
Physical examination of the wrist revealed no edema or muscle 
atrophy.  The wrist was completely nontender to palpation, 
including a well-healed scar.  Active range of motion was 45 
degrees' dorsiflexion; 45 degrees' volar flexion; radial 
deviation to 0 degrees; and ulnar deviation to 30 degrees.  
He had full pronation and supination of the wrist.  Grip 
strength was 5/5.  The impression was status post left 
scaphoid fracture with Herbert bone screw.  The examiner 
stated that the Veteran had some limitations of motion and 
use.  Pain was occasionally present and associated with cold 
weather.  The examiner concluded that the left wrist 
disability did not significantly disable the Veteran.       

On VA examination in November 2005, at which time the entire 
file was available for review by the examiner, the Veteran 
stated that when he got out of service, he worked in food 
service management and then as a textile spreader and key 
punch operator.  He said that his wrist had caused him 
problems and slowed him down in that latter job.  He was now 
working in selling household products by telephone.  The 
Veteran reported that the wrist currently precluded his doing 
pushups and he had no strength.  He had pain in the wrist, 
but not all of the time, but it was made worse in cold 
weather.  He did not wear any appliance.  On a day to day 
basis, he said that he had a lawn man but sometimes he would 
mow the lawn.  He had not played any sports since the 
fracture.  

On examination, the left wrist had 60 degrees of dorsiflexion 
and 50 degrees of palmar flexion as compared to 70 degrees 
and 80 degrees on the right wrist.  Pronation and supination 
were full at 80 and 90 degrees, respectively.  The examiner 
opined that he seemed to have good strength and he found no 
evidence of weakness of the small muscles involving the hand 
or fingers.  Sensation was intact.  The volar incision on the 
wrist had healed nicely.  The joint did not appear to be 
painful to motion, and although initially resistant to 
pronation and supination, after moving the joint back and 
forth, it seemed to move quite freely.  There was no further 
limitation after repetitive use.  Flare-ups were when the 
hand and wrist were exposed to cold.  X-rays which had been 
taken in January 2004 showed a fixation screw in the 
navicular with an otherwise unremarkable wrist.  The 
diagnosis was fracture of the navicular healed status 
postoperative open reduction, internal fixation.  The 
examiner opined that with regard to DeLuca, he did have some 
pain with exposure to cold and this would probably have the 
effect of reducing the range of motion of the wrist another 
15 degrees.

The Veteran has since testified to similar symptoms but has 
also indicated that he has a brace, which he did not feel was 
appropriate to wear to the hearing.  VA outpatient treatment 
records also refer to the Veteran reporting left wrist pain.    

In this case, the ongoing evidence is consistent as to his 
current left wrist disability.  And while his limitation of 
motion may not technically meet the requirements for a 10 
percent rating (e.g., with dorsiflexion less than 15 degrees 
or with palmar flexion limited in line with the forearm), the 
VARO concluded that given the increased pain on cold and 
other limitations, the aggregate impairment from the left 
wrist disability more nearly approximated that criteria, and 
thus a 10 percent rating was assignable under Code 5215.  
With resolution of reasonable doubt in his favor, this was 
entirely appropriate. 

However, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).   And, since the 
Veteran has been granted the maximum rating possible under 
Diagnostic Code 5215, the analysis required by DeLuca, supra, 
would not result in a higher schedular rating.  

Other diagnostic criteria must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  A higher rating of 20 
percent is warranted under Diagnostic Code 5214 for favorable 
ankylosis of the wrist in 20 to 30 degrees of dorsiflexion.  
As noted above, the record contains no objective finding of 
ankylosis (favorable or unfavorable).  Accordingly, a higher 
rating under that DC is not in order.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased for the Veteran's service-connected 
left wrist disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007).  And while he has periodic exacerbations with 
arthralgia in cold weather, this has been fully addressed in 
the schedular rating.  Otherwise, his symptoms have been 
stable, and the chronic clinical findings have not changed to 
any significant degree so staging of the rating is not 
required.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


III.  Additional Considerations

In addition, the Board finds that there is no showing that 
the Veteran's service-connected left wrist disability has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
the disability has not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Hence, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An increased evaluation for service-connected residuals of 
left wrist, scaphoid bone fracture, in excess of 10 percent 
disabling, is denied. 


REMAND

The Veteran's service treatment records confirm his 
allegation that he had complaints with regard to several 
joints in service.  He has recently testified in some cases 
that he is unsure which incidents occurred in what locations, 
e.g., Korea, Washington State or Virginia.  The available 
records, cited below, may be of help in that regard.

In March 1984, he complained of pain in the right knee after 
slipping a day before on some steps.  One notation indicated 
that he had missed a step and twisted the knee after which he 
heard a popping sound.  Normal weight bearing was limited.  
Femoral patellar syndrome was diagnosed.  

In January 1989 when seen at the duty aid station, he 
complained of left and right ankle pain over the past 1 1/2 
hours without recent trauma.  There was no joint swelling or 
tenderness.  He said that the pain was less than for three 
weeks.  He was given Aspirin.

On his VA Form 21-4138, filed in January 2004, the Veteran 
referred to having bilateral knee and ankle conditions, 
attaching copies of some of the aforecited service treatment 
records.  

The Veteran has testified that he was treated for his 
orthopedic problems at the VAMC in Tacoma, WA shortly after 
his separation from service in 1989-1990.  And while records 
are in the file from Madigan AMC in Tacoma, WA in 1988 before 
separation, these VAMC records are not in the file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is held to have 
constructive notice of documents generated by VA, even if the 
documents have not been made part of the record in a claim 
for benefits).

He has argued that he has had continuing problems with both 
knees and the ankle since service, and that these problems 
are getting worse.  However, the Veteran had not been given a 
VA examination to determine the whether he has current 
chronic residuals of knee or ankle problems and any possible 
nexus these may have to service.  Given the in-service 
complaints, post-service findings, the veteran's sworn 
testimony as to a relationship between the two, and the 
absence of any current medical opinion on the question of 
nexus, the Board finds that further examination and medical 
opinion is needed to resolve the remaining claims for service 
connection. See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

    (a) If he has been seen by or examined 
at any medical facility/caregiver other 
than VA (including for employment 
physicals, etc.) for knee or ankle 
disabilities since service, he should so 
identify and VA should assist him in 
obtaining such records.

    (b) All VA clinical and evaluative 
records since separation from service 
should be obtained and attached to the 
claims file including from 1989-1990 in 
Tacoma, WA, if any; and updated records 
(since 2005) for knee and ankle 
disabilities from the VAMC in Dallas, if 
any.  All attempts to obtain such should 
be verified in writing.

2.  The Veteran should then be given a VA 
examination to determine the nature and 
etiology of his current bilateral knee and 
right ankle problems.  The examiner must 
review the claims file and opine as to the 
following:

    Is it at least as likely as not (i.e., to at 
least a 50/50 degree of probability) that such 
currently diagnosed knee and ankle disorder is 
causally related to service?   A complete 
rationale for all opinions expressed should be 
provided.

    Note:  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  

3.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claims for service connection for bilateral 
knee and right ankle disabilities.  If the 
decision remains adverse, provide him and his 
representative with an appropriate SSOC.  Then 
return the case to the Board for further 
appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


